Citation Nr: 1201143	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-39 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to March 1970, including service in the Republic of Vietnam from March 1969 to March 1970.  He died in August 1985 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

On her December 2007 Appeal to the Board of Veteran's Appeals (VA Form 9), the appellant requested a Board hearing at her local RO, but properly withdrew this request before the hearing was held.  See 38 C.F.R. §§ 20.703, 20.704 (2011); see also Statement, Feb. 19, 2009.

In November 2011, the Board requested a VA medical expert (VHA) opinion that was received in December 2011.  See 38 C.F.R. § 20.901(a) (2011).  Although she has not been provided the opportunity to submit additional evidence or argument in response to this opinion, the appellant is not prejudiced by the present Board adjudication, given the fully favorable determination discussed below.  


FINDINGS OF FACT

1.  The RO notified the appellant of the February 1986 rating action, denying the original service connection claim for the cause of the Veteran's death, and the May 2004 determination, declining to reopen the claim, as well as her appellate rights; however, timely appellate review was not perfected and the respective determinations became final.  

2.  Evidence added to the record since the May 2004 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

3.  The Veteran died in August 1985 and the death certificate lists bronchopneumonia as the immediate cause of death and indicates this condition was caused by acute leukemia.  

4.  At the time of his death, service connection was in effect only for the residuals of a noncompensably disabling right foot injury.  

5.  The Veteran had qualifying service in the Republic of Vietnam and is presumed to have been exposed to herbicides in service.  

6.  Based on the competent evidence of record, bronchopneumonia and acute leukemia were incurred as a result of in-service herbicide exposure and materially hastened the Veteran's death.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 2004 rating decision, declining to reopen the service connection claim for the cause of the Veteran's death, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the service connection claim for the cause of the Veteran's death, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

	New and Material Claim

The Board notes that the RO declined to reopen the service connection claim for the cause of the Veteran's death, in the May 2004 rating action.  Thus, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the appellant's initial claim seeking service connection for the cause of the Veteran's death in a February 1986 determination.  At this time, the record contained service and post-service treatment records, the Veteran's death certificate and statements from the appellant.  However, the RO concluded there was no evidence that the Veteran's death was related to military service or any service connected condition.  The appellant was notified of this determination and of her appellate rights; however, she did not appeal this determination and the rating became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

In May 2004, the RO declined to reopen the service connection claim for the Veteran's cause of death.  In addition to the aforementioned evidence, the record contained duplicates of the Veteran's service and post-service treatment records, a March 1985 Department of Defense consultation report, a November 1985 VA physician's statement and statements from the appellant.  Based on this record, the RO determined that there was no new evidence had been added to record, meaning there was no new and material evidence of record.  The appellant was notified of this determination and of her appellate rights, but failed to timely express disagreement with this determination or perfect appellate review.  Thus, the RO decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The May 2004 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claims, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence has been added to the record since the May 2004 rating decision denying service connection for the cause of the Veteran's death, to include multiple relevant medical opinions and additional statements from the appellant.  Significantly, a December 2011 VA medical expert opinion associates acute leukemia and bronchopneumonia to the Veteran's in-service herbicide exposure, a previously unestablished necessary element of the claim.  Thus, the Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


	Cause of Death Claim

The appellant seeks service connection for the cause of the Veteran's death.  As conveyed in numerous statements, the appellant maintains that the military service, to include herbicide exposure, and/or service-connected disabilities caused the Veteran's death.  

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The death of a Veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Again, at the time of death service connection was in effect only for the residuals of a right foot injury, rated noncompensable, since March 15, 1970.  The death certificate indicates the Veteran died in August 1985.  Additionally, this document indicates that acute leukemia caused bronchopneumonia, which was the immediate cause of death.  

The Veteran had military service from June 1968 to March 1970, to include confirmed qualifying service in the Republic of Vietnam; therefore, he is presumed to have been exposed to an herbicide agent in service, such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, presumptive service connection, based on herbicide exposure, may only be granted for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) and bronchopneumonia and acute lymphoblastic leukemia are not among these presumptive conditions.  See Id.; 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In any service connection claim, competent medical evidence and opinion are highly probative in establishing the claim.  In the present matter, the Board finds that the only medical opinions addressing the determinative matter tend to weigh in favor of the claim.  The December 2011 VA medical expert opinion provides a well reasoned and highly probative medical opinion, indicating it is as likely as not that bronchopneumonia and acute lymphoblastic leukemia (or acute leukemia) were caused by the Veteran's in-service herbicide exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Statements from private physician C. B., M.D., respectively dated in September 2005, December 2006 and May 2009, while reflecting unclear reasoning and logic provide at least some competent evidence in favor of the appellant's claim.  

In sum, the evidence of record sufficiently establishes the Veteran's presumed exposure to herbicides in service and his diagnosis of bronchopneumonia and acute leukemia, prior to his death.  The Veteran's death certificate reflects the clear medical opinion of a qualified medical physician that bronchopneumonia and acute leukemia were underlying causes of his death.  Moreover, the most probative evidence of record relates the aforementioned diagnoses to the Veteran's presumed herbicide exposure.  As such, resolving all reasonable doubt in favor the appellant, the Board finds that the criteria to establish service connection for the Veteran's cause of death, as related to bronchopneumonia and acute leukemia, have been met and the claim is granted on this basis.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


